Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed on 11/24/2021. Claims 1-12 are pending in the case. Claims 1, 5, and 9 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Schrock et al. (US 10503381 B2, hereinafter Schrock).

As to independent claim 1, Schrock teaches an editing method, applied to a mobile terminal, wherein the mobile terminal comprises a first screen and a second screen (dual screen in FIG. 24), and the method comprises: 
receiving a first input by a user for the first screen, wherein a thumbnail object of at least one to-be-operated object is displayed on the first screen (Fig. 24 first screen 102 displays Edit button, for example see Fig. 15-16, an edit button 384 may be presented that allows the user to edit the messages in the message listing screen);  
controlling, in response to the first input, the thumbnail object of the at least one to-be-operated object to be in an editable state (“For example, with respect to FIG. 16, the edit button has been selected and, in response, each message 358 in the message listing 354 is modified to include a selection box 388.  The selection box 388 may be used to select one or more messages 358 within the message list 354.  Upon selection of the selected messages (e.g., denoted by a selection indicator 390 in the selection box 388), subsequent selection of one of the action buttons 392 that appear upon selection of the edit button 384 may result in an action corresponding to one of the action buttons 392 being taken with respect to all of the selected messages 358.” Col. 20 lines 57-67, See Fig. 24 in dual-display mode);  
receiving a second input by the user for a first target thumbnail object in the 
editable state on the first screen (“FIG. 17, a message detail screen 410 is 
depicted.  The message detail screen 410 may be shown, for example, in response to selection of one of the messages 358 from the message listing screen 352.” Col. 21 lines 27-30;  “With additional reference to FIG. 24, another instance of the email client is depicted wherein a message listing screen 352 is displayed in a first display 102 and a message detail screen 410 is displayed in second display 104.  For example, selection of a particular message 378 in the message listing screen 352” Col. 25 lines 5-14, Fig. 24 illustrating dual-screen mode); and
 displaying, in response to the second input, a first target to-be-operated object corresponding to the first target thumbnail object on the second screen (“selection of a particular message 378 in the message listing screen 352 in the second display 104 shown in FIG. 23 may result in a change of the display states of the first display 102 and the second display 104 such that message listing screen 352 is displayed in the first display 102 and a message detail screen 410 corresponding to the selected message 378 is displayed in a second display 104 as shown in FIG. 24.  As shown in FIG. 24, a dependency indicator 494 is shown in relation to the selected message 378 to indicate the contents of the message detail screen 410 corresponds to the selected message 378.  Upon selection of a different one of the messages in the message listing screen 352, the dependency indicator 494 may be correspondingly changed.” Col. 25- Col. 13-22). 
Schrock pertains to various screens of the email client that are displayed in single screen mode (Fig. 15-17) and dual screen mode (Fig. 24). “For example, a dual screen handheld device 100 as described above may be provided that is operative to display a plurality of screens in corresponding display portions 102 and 104 of the device 100.  As such, the email client may present features particularly directed to the use of the plurality of displays 102 and 104 in presenting a plurality of email client screens therein” (Schrock Col. 24 lines 1-8).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of the various exemplary embodiments before them to build upon and combine features described with regard to different embodiments of Schrock together as an exemplary embodiment in order to increase flexibility of the use of the device and increase of productivity.

As to dependent claim 2, Schrock teaches the editing method according to claim 1, Schrock further teaches wherein after the displaying, in response to the second input, a first target to-be-operated object corresponding to the first target thumbnail object on the second screen (Fig. 24), the method further comprises:
 receiving a third input by the user for a second target thumbnail object in the editable state on the first screen (The selection box 388 may be used to select one 
or more messages 358 within the message list 354); and 
performing, in response to the third input, a preset editing operation on a 
second target to-be-operated object corresponding to the second target thumbnail object (“Upon selection of the selected messages (e.g., denoted by a selection indicator 390 in the selection box 388), subsequent selection of one of the action buttons 392 that appear upon selection of the edit button 384 may result in an action corresponding to one of the action buttons 392 being taken with respect to all of the selected messages 358.” Col. 20 lines 57-67, See Fig. 24 in dual-display mode);  

 
As to dependent claim 3, Schrock teaches the editing method according to claim 2, Schrock further teaches wherein the performing a preset editing operation on a second target to-be-operated object corresponding to the second target thumbnail object comprises: 
performing a delete operation on the second target to-be-operated object corresponding to the second target thumbnail object (in Fig. 16, action buttons 392 include delete button 394). 
 
As to dependent claim 4, Schrock teaches the editing method according to claim 1, Schrock further teaches wherein in the case that a to-be-operated object is a short message, the thumbnail object is a thumbnail comprising at least partial content of the to-be-operated object (preview of message 358 displayed in Fig. 24 and Fig. 16);  or in the case that a to-be-operated object is a picture, the thumbnail object is a thumbnail of the to-be-operated object. 

	Claims 5-8 reflect a mobile terminal embodying the limitations of claims 1-4 and therefore the claims are rejected under similar rationale.

Claims 9-12 reflect a non-transitory computer storage medium embodying the limitations of claims 1-4 and therefore the claims are rejected under similar rationale.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171